                                                                                 Page 1 of 17




                IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS
EARPLUG PRODUCTS LIABILITY
LITIGATION,                                          Case No. 3:19-md-2885

                                                     Judge M. Casey Rodgers
                                                     Magistrate Judge Gary R. Jones
This Document Relates to All Cases
______________________________/

                                         ORDER

         This matter is before the Court on the following submissions: 1 (1)

Defendants’ Memorandum of Law Regarding Plaintiffs’ Requests for

Production Seeking Certain Moldex Depositions, ECF No. 686; (2)

Plaintiffs’ Motion To Compel Discovery and Memorandum of Law, ECF No.

688; and (3) Defendants’ Memorandum of Law Regarding Plaintiffs’

Requests for Production That Seek Information Regarding Predecessor

and Successor Designs of the 3M Earplugs. ECF No. 689.

         The dispute outlined in the parties’ submissions concerns two issues

the parties were unable to resolve. The first dispute relates to four of the 28

transcripts of depositions taken in two prior lawsuits related to the Combat

Arms Earplug Version 2 (“CAEv2”) between 3M Company (“3M”) and


1
    The Court directed the parties to file their submissions at the same time.


Case No: 3:19-md-2885
                                                                                   Page 2 of 17




Moldex, one of 3M’s competitors. 2 The four deposition transcripts are the

depositions of: (1) Karl Hanson, an IP attorney at 3M; (2) Eric Levinson, an

IP attorney at 3M; (3) Julie Bushman, then 3M’s Vice President of Business

Information and Information Technology; and (4) Frank Little, then 3M’s

Vice President of the Safety and Graphics group.

         The second dispute relates to Plaintiffs’ request for Defendants to

produce several categories of documents concerning the predecessor and

successor designs of the CAEv2. These designs include the CAEv1,

CAEv3, CAEv4, CAEv4.1, UltraFit and TCAPS earplugs. As to these non-

CAEv2 earplugs Defendants seek production of documents relating to the

predecessor and successor designs, product complaints, packaging and

instructions, marketing studies and analyses and sales and government

procurement documents.

                                        DISCUSSION

         A. Production of Certain Moldex Depositions

         So far, Defendants have produced in their entirety 24 of the 28

depositions from the Moldex cases. Four of the transcripts remain in


2
 One of the lawsuits was a patent infringement suit in which 3M asserted that certain of
Moldex’s products infringed 3M’s patents. 3MCo., et al. v. Moldex-Metric, Inc., et al., No.
0:12-cv-0611 (d. Minn. 2012). The other case was an antitrust lawsuit Moldex filed
alleging that 3M improperly sued Moldex to increase 3M’s market share to Moldex’s
detriment. Moldex-Metric, Inc. v. 3M Co., et al., No. 0:14-cv-01821 (D. Minn. 2015).


Case No: 3:19-md-2885
                                                                               Page 3 of 17




dispute. Defendants say they should not be required to produce these

transcripts because the testimony in each of these depositions primarily

relates to 3M’s review and investigation of the Moldex BattlePlug earplug

and the M series earmuggs, and particularly 3M’s decision to bring a patent

enforcement action regarding those products. According to 3M, the issues

in the Moldex litigation have little to do with the issues in this MDL. This

MDL case is a products liability action, concerned with whether Defendants

were negligent in their design, testing and labeling of the CAEv2.

Defendants argue that the testimony in the four withheld depositions 3

concerns 3M’s internal processes for investigating and prosecuting

potential patent infringements, and 3M’s motivation for suing Moldex for

patent infringement in 2012—issues 3M says have nothing to do with the

issues in this MDL.

         Plaintiffs look at the withheld deposition transcripts differently.

Plaintiffs contend that the information in the four withheld transcripts is

highly relevant for at least three reasons. First, Plaintiffs argue that any

efforts by 3M to block the sale of Moldex’s competing design—a design



3
  Portions of two of the withheld depositions have been produced. Potions of the
Bushman and Levinson transcripts, which contain testimony concerning the design,
marketing and distribution of CAEv2 have been produced. Only the remaining portions
of Bushman and Levinson remain in dispute.


Case No: 3:19-md-2885
                                                                                 Page 4 of 17




that 3M contended was substantially similar or equivalent to the CAEv2—

would demonstrate (in the eyes of 3M) such design was a reasonable

alternative. Second, Plaintiffs say that any information in the withheld

transcripts suggesting that Defendants ascribed the design and technology

of the CAEv2 to their own ingenuity and efforts (and not to the

Government) would tend to disprove 3M’s defense that the Government

was responsible for the CAEv2 design. Lastly, Plaintiffs argue that 3M’s

efforts to block a safer alternative design could be used to refute any

argument by 3M that it always put service member safety and protection

before financial transactions. While Plaintiffs’ arguments have superficial

appeal, the testimony in three of the four withheld transcripts offers no

information, which could be used to advance these theories. 4

         In resolving Plaintiffs’ request to produce the four withheld deposition

transcripts the Court has conducted an in camera review of the testimony in

the withheld depositions. While Plaintiffs have raised colorable arguments

in support of their request to obtain the four withheld transcripts, the

testimony in three of the four withheld deposition transcripts has little to do


4
 While Plaintiffs might be able to use the results in the failed Moldex cases to support
their arguments, the testimony in the transcripts provides no information that could be
used as evidence to support these theories. Indeed, much of the questioning in the
Hanson and Levinson depositions concerning patent assessment was not answered by
the deponents based upon the assertion of attorney-client and work product privileges.


Case No: 3:19-md-2885
                                                                             Page 5 of 17




with issues relevant in this MDL. Instead, the lion’s share of the questioning

and responses in the depositions concerns 3M’s patent review and

investigation.

         For example, the testimony of Karl Hanson, a Senior Intellectual

Property counsel for 3M, evidences Mr. Hanson’s limited role in the Moldex

litigation and that his involvement concerned primarily providing

infringement assessments of the various Moldex products before suit was

filed. Other than providing patent assessments Hanson did not have any

significant involvement in the Moldex litigation and had no involvement in

the safety, development or design of the CAEv2. Indeed, most of the

questioning in the Hanson deposition involved questions about Hanson’s

views and interpretation of the claims in the accused Moldex patents—

questions which Mr. Hanson declined to answer based upon work product

and attorney-client privilege instructions from counsel. The testimony in the

transcripts for Levinson, Bushman5 and Hanson fail to provide any

information, which arguably would provide insight to the issues in this case.




5
 Several portions of the transcripts of the Bushman and Levinson depositions were
produced by 3M because the deponents provided some testimony regarding the design,
marketing and distribution of CAEv2. This order applies only to the portions of those
depositions that 3M has withheld.


Case No: 3:19-md-2885
                                                                            Page 6 of 17




         The bottom line is that the withheld testimony in the Hanson,

Levinson and Bushman depositions concerns 3M’s patent review and

assessment of infringement and prosecution issues concerning the Moldex

patents. While the questioning in these depositions is relevant to the

patent infringement claims between Moldex and 3M the testimony does not

provide any information, which arguably could assist Plaintiffs or the trier of

fact in this case in resolving the issues in this MDL. In short, the testimony

in the Hanson, Levinson and Bushman transcripts offers nothing which

Plaintiffs could use to support any of their three asserted theories.

         The Little deposition is somewhat different. Little was the Vice

President of the Safety and Graphics group. Although some of the

questioning was focused upon the reasons for 3M bringing the patent

infringement suit against Moldex, that was not the only testimony provided.

The Little transcript contains testimony concerning the discontinuance of

sales of the “Combat Arms” earplug and other hearing devices, the launch

of a new earplug that could be sold to the military and generally information

concerning sales of hearing protection devices to the military. While the

sum and substance of the testimony in the Little transcript is not

remarkable, some of the testimony does touch upon in a general sense the

ear protection devices involved in this case and 3M’s sales to the military.

Case No: 3:19-md-2885
                                                                          Page 7 of 17




The Court, therefore, concludes that the Little transcript in a general sense

contains information relevant to the MDL. Consequently, 3M must produce

to Plaintiffs the transcript of the Little deposition. But 3M is not required to

produce the withheld portions of the transcripts of the Hanson, Levinson

and Bushman depositions.

         B. Information Regarding Predecessor and Successor Designs
            of the 3M Earplugs

         Plaintiffs request production of Defendants’ documents relating to

design, development, testing, marketing, sales, packaging, instructions and

product complaints for six other non-CAEv2 products. Defendants resist

production of this information arguing that the information is not relevant

and would be unduly burdensome and expensive for Defendants to

produce, thus running the risk that production of all of this information

would delay the progress of this case.

         Plaintiffs advance the argument that information about predecessor

and successor products goes to the issue of whether there were safer,

feasible designs that could meet the needs of the military during the time

period that the CAEv2 was on the market. Further, Plaintiffs say these

documents are relevant to the issue of Defendants’ notice and awareness

of risks and design flaws in the CAEv2 drawn from user complaints



Case No: 3:19-md-2885
                                                                          Page 8 of 17




regarding the fit and performance of a predecessor or successor product.

Lastly, as further support for their argument that this information is relevant,

Plaintiffs point to Defendants Touhy requests, which seek the same

categories of documents from the Government.

         As to whether production of this information is burdensome, Plaintiffs

argue that the proportionality factors in Rule 26, outweigh any burden

Defendants might suffer in producing these documents.

         The guideposts for the Court’s analysis are of course the current Rule

26(b)(1) of the Federal Rules of Civil Procedure. Discovery under the

revised rule is now limited to nonprivileged matters relevant to a party’s

claim or defense and proportional to the needs of the case, considering the

proportionality facts enumerated in Rule 26(b)(1).

         Turning first to Plaintiffs’ request for Defendants to produce

documents relating to the design, development and testing of the

predecessor and successor products, there is no serious dispute that these

categories of documents satisfy the relevance standard. All versions of the

Combat Arms Earplug represent variations on a common, level-dependent

product design. Among the similarities in design are the ISL filter, and the

flanged tips used on the ends of each of the Combat Arms Earplugs. Thus,

as Plaintiffs point out, the “CAEv2 is a member of a family of nonlinear,

Case No: 3:19-md-2885
                                                                           Page 9 of 17




level-dependent earplugs sharing closely related features and

technologies.” Because of the similarity between the predecessor and

successor products, design development and testing documents for the

predecessor and successor products are relevant because the alleged

similarities among the products relates directly to Plaintiffs’ theory of defect.

Consequently, production of design, development and testing information

concerning the predecessor and successor products does not—as

Defendants argue—require production of information about products not in

issue in this case. Rather, the Court concludes that there is sufficient

similarity between the features on the CAEv2 and the predecessor and

successor products to require Defendants to produce documents relating to

the design, development and testing of the predecessor and successor

products.

         Plaintiffs also seek production of product complaints relating to the

predecessor and successor products arguing that complaints about product

design, performance or use are relevant to Defendants’ notice or

awareness about design defects, risks, hazards and the necessity of

greater warnings and/or instructions on the CAEv2. The Court agrees.

         For example, as Plaintiffs highlight, user complaints about the CAEv1

or UltraFit plug slipping out of the ear canal during use would be relevant to

Case No: 3:19-md-2885
                                                                         Page 10 of 17




whether Defendants were aware of the fit issue when the CAEv2 was

developed, marketed and sold. Changes in the design in predecessor

products would also be relevant to the reasons designs on the Combat

Arms Earplugs may have been changed or modified.

         Defendants resist Plaintiffs’ request for documents relating to product

complaints for predecessor and successor products by arguing that

Plaintiffs’ requests to produce documents regarding product complaints

already cover this type of information and that because Defendants have

agreed to produce “documents regarding risks, elevated hazards, failures

or deficiencies in fit or dangers to hearing” from CAVe2 and information

“regarding proposed or executed edits, additions, deletions or other

modifications to any [] training or instructions for the use of CAEv2” the

request is duplicative and should be denied. That is not necessarily the

case. Product complaints about the similar predecessor and successor

products is separate from Defendants’ interpretation of Plaintiffs’ requests

to produce. Therefore, the Court concludes that documents relating to user

and purchaser complaints regarding the predecessor and successor

products satisfy the relevance prong of the scope of discovery under Rule

26(b)(1).




Case No: 3:19-md-2885
                                                                         Page 11 of 17




         Plaintiffs also seek production of documents relating to the

instructions and packaging that accompanied predecessor and successor

products arguing that this information is relevant to Defendants’ awareness

of fitting defects and risks with the CAEv2, an issue that is highly relevant

to Plaintiffs’ theory of defect in this case. According to Plaintiffs, changes to

the fitting instructions issued with successor designs, and internal

discussions regarding the reasons for those changes, goes directly to the

issue of whether the CAEv2 achieved a proper fit in the ears of the users.

Plaintiffs also contend that changes to the fitting instructions on the Combat

Arms Earplugs may be relevant to whether the fitting instructions were

changed to achieve more favorable Noise Reduction Ratings.

         In opposing this request Defendants raise the same argument

advanced in opposing Plaintiffs’ request for product complaints about

predecessor and successor designs. Defendants say that “there is no

reason to believe that the information Plaintiffs request cannot be derived

from Plaintiffs’ Requests regarding instructions” related to the CAEv2.

Again, while Plaintiffs’ requests for information concerning changes in

instructions and labeling for the CAEv2 might capture some overlap of

documents from predecessor and successor products, Plaintiffs’ request for

information relating to predecessor and successor designs is specific and

Case No: 3:19-md-2885
                                                                        Page 12 of 17




(while broader) focuses on information that in the Court’s view falls well

within any definition of relevance because the information would tend to

inform and support Plaintiffs’ claims and theories advanced in this case.

Therefore, the Court concludes that Defendants’ documents relating to the

labeling and packaging, instructions for use, warnings, end-user packaging,

shipment packaging and any training materials accompanying predecessor

and successor products are relevant as contemplated by Rule 26(b)(1).

         The Court’s view of Plaintiffs’ requests for production of documents

relating to marketing and sales materials, however, is different. Plaintiffs

say that the sales and marketing materials concerning predecessor and

successor products is probative of features and characteristics 3M believed

were important to military purchasers. While this may be so in a very

general sense, requiring Defendants to produce voluminous documentation

concerning the sales and marketing strategies, market evaluations, focus

groups, product and franchise road maps for products sold and marketed

both before and after the CAEv2 would offer little to the Plaintiffs’ claims in

this case or theories of liability. And as explained below, even assuming

this information has marginal relevance to the claims and theories in this

case, production of this information is not proportional to the needs of this

case. To be sure, however, Defendants have agreed to produce, and

Case No: 3:19-md-2885
                                                                            Page 13 of 17




Plaintiffs will be provided with, marketing materials related to CAEv2 even if

the marketing documents relate both to the CAEv2 and predecessor and

successor products.

         Plaintiffs also argue that their request for marketing materials

includes communications between Defendants and the U.S. Government

regarding the procurement and purchase of predecessor and successor

products. Plaintiffs say these materials are relevant to Defendants’ position

in this case that Defendants worked in close consultation with the U.S.

Government and audiologists to develop the CAEv2. The Court disagrees.

While marketing materials may have relevance in a general sense to the

longitudinal relationship between 3M and the U.S. Government concerning

the sale of hearing protection devices, where and how much non-CAEv2

products Defendants sold to the military has little bearing on the claims or

theories of liability in this case. And any marginal relevance of sales and

marketing documents between 3M and the military of non-CAEv2 products

certainly unreasonably would increase the cost of production in this case

and would not be proportional to the needs of the case.

         In addition to considering whether the requests concern information

relevant to the claims and defenses in this case, the Court has considered




Case No: 3:19-md-2885
                                                                         Page 14 of 17




the issue of proportionality as to each of the categories of documents

Plaintiffs have requested.

         Under the amended and current version of Rule 26(b)(1) of the

Federal Rules of Civil Procedure, the scope of discovery is now cabined

both by information that is relevant and by information that is proportional.

To assess whether requested discovery is proportional the Court must

consider “the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and

whether the burden or expense of the proposed discovery outweighs its

likely benefit.”

         As support for its argument that Plaintiffs’ requests are not

proportional, Defendants have filed the declaration of Michelle Six, the

partner at Kirkland & Ellis supervising Defendants’ collection, review and

production of ESI in this case. 6 In summary, Ms. Six describes the steps

which must be undertaken to comply with Plaintiffs’ requests for discovery

concerning the predecessor and successor products and concludes that

Defendants cannot complete the steps necessary to produce the additional



6
    ECF No. 689-1.


Case No: 3:19-md-2885
                                                                            Page 15 of 17




information by September 30, 2019, the date for substantial completion of

production. The Court has no doubt that additional time (and expense) will

be necessary to produce the additional documents relating to predecessor

and successor products. But when taking into account the amount in

controversy in this case—which by all accounts is very substantial—

Defendants’ resources and the likely benefit of the additional limited

categories of discovery that Defendants will be required to produce, the

Court concludes that the benefit far outweighs the burden and expense of

producing the additional discovery. This conclusion and analysis applies to

Plaintiffs’ requests for predecessor and successor documents relating to

the design, development and testing of non-CAEv2 products and product

complaints, instructions and packaging of predecessor and successor

products.

         The analysis of whether the additional discovery is proportional as

applied to sales and marketing information for predecessor and successor

products—including sales and marketing information concerning non-

CAEv2 sales or hearing protection devices sold to the U.S. Government—

is different. As to these materials, the likely marginal benefit of these

documents is far outweighed by the significant expense and time

Defendants would incur in identifying, collecting, reviewing and producing

Case No: 3:19-md-2885
                                                                             Page 16 of 17




sales and marketing information related to other non-CAEv2 products.

Therefore, the Court concludes that production of this additional information

is not proportional to the needs of the case as provided in Rule 26(b)(1).

         Accordingly, for the reasons discussed above, it is ORDERED:

         1.        Plaintiffs’ request for Defendants to produce full, unredacted

transcripts from the depositions of Julie Bushman, Karl Hanson, and Eric

Levinson is DENIED. Plaintiffs’ request is GRANTED with respect to the

deposition transcript of Frank Little. Defendants must produce the full

unredacted transcript of Frank Little’s deposition.

         2.      Plaintiffs’ request for Defendants to produce additional

documents relating to predecessor and successor products to the CAEv2 is

GRANTED in part and DENIED in part. Defendants must produce

documents related to predecessor and successor versions of the CAEv2

concerning: the design, development and testing of non-CAEv2 products;

user and purchaser complaints about the predecessor and successor

products; and instructions, packaging, warnings and training materials

accompanying predecessor and successor products. Defendants are not

required to produce additional documents related to marketing materials,




Case No: 3:19-md-2885
                                                                Page 17 of 17




sales materials and government procurement documents for any

predecessor and successor products.

         DONE AND ORDERED this 9th day of October 2019.

                                       s/Gary R. Jones
                                      GARY R. JONES
                                      United States Magistrate Judge




Case No: 3:19-md-2885
